Citation Nr: 0932504	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-28 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for fibromyalgia with sleep disturbance and 
depression.

2.  Entitlement to extraschedular consideration under 38 
C.F.R. § 3.321(b)(1), for fibromyalgia with sleep disturbance 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had military service from July 1973 to July 1976 
and again from August 1978 to May 1995. 
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Washington, 
D.C., that increased the rating for the Veteran's 
fibromyalgia to 20 percent disabling, effective June 13, 
2002, and denied service connection for a cervical spine 
condition, to include spondylosis.  The Veteran filed a 
timely appeal of these determinations to the Board, to 
include an appeal challenging the effective date assigned for 
the 20 percent rating for the Veteran's fibromyalgia. 
 
In a December 2004 rating decision, the RO granted an 
effective date of April 18, 1999, for assignment of the 20 
percent rating for the Veteran's fibromyalgia.  The Veteran 
is satisfied with the effective date, as indicated by the 
April 2005 hearing transcript, and the issue has been 
withdrawn.  Therefore, this issue is no longer a part of the 
current appeal. 
 
In April 2005, the Veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims file.  

In a May 2005 rating decision, the Veteran was awarded 
service connection for spondylosis of the cervical spine with 
degenerative disc disease and disc bulging at mid-cervical 
levels.  As such, this issue is no longer a part of the 
current appeal.

Notably, however, a review of the record reflects that the 
Veteran has raised the issue of an extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1), in connection 
with his appeal for an increased schedular rating for his 
service-connected fibromyalgia with sleep disturbance and 
depression.  As such, the Board is not precluded from 
considering this issue.  See 61 Fed. Reg. 66749, VAOPGPREC 6-
96, slip op. at 15 (1996) (The issue of entitlement to an 
extraschedular rating under section 3.321(b)(1), based solely 
upon a disability which is the subject of a current appeal, 
may be considered a component of that increased rating 
claim); AB v. Brown, 6. Vet. App. 35 39 (1993).

The issue of entitlement to extraschedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(1), for 
fibromyalgia with sleep disturbance and depression, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The Veteran's fibromyalgia with sleep disturbance and 
depression is manifested by widespread musculoskeletal pain 
and tender points that are nearly constant and refractory to 
therapy.


CONCLUSION OF LAW

The criteria for a 40 percent rating for fibromyalgia with 
sleep disturbance and depression have been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5025(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000. Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  The United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Prinicipi, 
18 Vet. App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in August 2002 
prior to the initial adjudication of his claim for 
fibromyalgia in the August 2003 and December 2004 rating 
decisions.  An additional VCAA letter was sent in July 2006.  
The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  The Veteran received 
additional notice in July 2006 pertaining to the downstream 
disability rating and effective date elements of the claim, 
with subsequent adjudication of his claim in a May 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini and Mayfield, both 
supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the July 2006 VCAA letter did not 
satisfy all of the elements required by the recent Vazquez-
Flores decision.  Nonetheless, the Veteran was not prejudiced 
in this instance, as the letter did provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) to support his claim for increased 
compensation.  In addition, the July 2004 Statement of the 
Case provided the Veteran with the specific rating criteria 
for his service-connected disability and explained how the 
relevant diagnostic code would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In his 
October 2008 lay statement, the Veteran listed the criteria 
that he knew to be necessary to support a higher rating for 
fibromyalgia; asked VA to obtain his VA medical records to 
help support his claim; submitted records to support his 
claim, as well as statements from his doctor, physical 
therapist, massage therapist, employer, and wife.  On August 
2004 VA Form 9, the Veteran described his allegedly worsened 
symptoms and how they have affected his daily life.  Based on 
this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

The Veteran was afforded a VA examination in September 2002 
and April 2008.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision, particularly in light of the favorable decision 
granting the maximum possible rating.  Rather, remanding this 
case back to the RO for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the Veteran. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, private records, and statements from the 
Veteran, various people, and his representative. The Veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.



II.  Increased Rating for Fibromyalgia

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In the present case, the Veteran's service-connected 
fibromyalgia is currently rated as 20 percent disabling under 
Diagnostic Code 5025.

Diagnostic Code 5025, fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms provides a 10 percent rating for symptoms that 
require continuous medication for control; a 20 percent 
rating for symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time; and a 40 percent rating for symptoms that are constant, 
or nearly so, and refractory to therapy.

"Widespread pain" is defined as pain in both the left and 
right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  Id.

Washington VA Medical Center treatment records dated from 
July 2000 to May 2002 reflect complaints of pain.  The 
Veteran was diagnosed, in part, with fibromyalgia, cervical 
radiculopathy, and insomnia.  A July 2000 record noted that 
the Veteran had a trigger point in the knee and has received 
injections.  A December 2001 treatment record noted that the 
insomnia was secondary to the fibromyalgia.  The record also 
noted that the insomnia and fibromyalgia reinforced the need 
for shorter work hours so that the Veteran could do more 
aerobic exercises.  (see also April 2002 Statement from Dr. 
M.B.).

An April 2002 statement from Dr. M.B., a rheumatologist, 
noted that in February 2000, the Veteran was evaluated for 
exacerbation of trigger point tenderness.  Trigger point 
injections were administered to the right medial and lateral 
epicondyle.  From April 2000 to September 2001 trigger point 
injections were also performed to the right deltoid, right 
quadriceps, righter lateral epicondyle, right medial 
epicondyle, left prepatellar bursa, left epicondyle, left 
deltoid, paraspinal musculature C6-C7, left shoulder, right 
shoulder, left costochondral margin, left sacroiliac joint, 
left knee, and right knee.  A December 2000 MRI of the 
cervical spine reflected mild to moderate right and left C6-
C7 neural foraminal narrowing due to bulging disc and 
degenerative disc disease.  In November 2001, the Veteran was 
prescribed physical therapy.  He advised the Veteran to limit 
his work hours to 10 hours per work due to debilitating 
symptoms of fibromyalgia.  (See also September 2002 VA 
examination).  

A May 2002 statement from Dr. B., Assistant Chief of 
Neurology,  reflected, in part, that he treated the Veteran 
for insomnia and pain related to his fibromyalgia.  He also 
stated that the Veteran took continuous medication and that 
he has encouraged the Veteran to limit his work hours.  

An August 2002 statement from Dr. M.B. noted that the Veteran 
received trigger point injections for left scapular and 
epicondyle regions.  The Veteran was in physical therapy 2 to 
3 times per week.

The Veteran underwent a VA examination in September 2002.  
The VA examiner noted that the Veteran was diagnosed with 
fibromyalgia and cervical spine degenerative joint (djd) and 
degenerative disc disease (DDD) with bulging discs and 
intermittent radiculopathy.  The cervical spine disability 
was attributed to his whiplash history.  The VA examiner 
noted that the Veteran had major problems with cervical spine 
and had been treated with trigger point injections and 
physical therapy.  The VA examiner noted that the Veteran's 
current symptoms consisted of nonrestorative sleep and five 
major flare-ups per year.  During a flare-up, he had 
increased disability, inability to work, and chronic muscle 
spasms, tenderness, worse in the paraspinal region of the 
cervical spine, and scapular and trapezius regions.  The 
Veteran has been treated with physical therapy, aerobic 
exercise, trigger point injections, cognitive behavioral 
therapy, and medication (Neurontin, Nortriptyline, and 
Restoril).

Upon physical examination, the Veteran was in no acute 
distress.  The Veteran had characteristic tender points 
consistent with the American College Rheumatology diagnosis 
for fibromylagia, including anterior chest, cervical spine, 
trapezius, and scapulary regions.  There was also some 
tenderness on the medial fat pads trochanteric regions.  The 
Veteran was diagnosed with fibromyalgia and spondylosis of 
the cervical spine with DDD and disc bulging at mid cervical 
levels.  In the context of the cervical spine, the VA 
examiner stated that the Veteran has severe debilitating 
symptoms.

Washington VA Medical Center treatment records dated from 
October 2002 June 2006 reflect numerous complaints and 
treatment for pain due to fibromyalgia, insomnia, numbness 
and tingling in his hands, and muscle spasms.

A February 2004 statement from the Veteran's physical 
therapist stated that the Veteran received a total 23 visits 
from August 23, 2001 to December 20, 2001 for the lumbar 
spine area; 8 visits from November 7, 2002 to November 20, 
2002 for the right shoulder, 31 visits from February 5, 2003 
to September 26, 2003 for both the left and right shoulders, 
triceps, biceps, cervical, thoracic and lumbar spines, the 
lower leg area, the right lower rib and abdominal areas.  As 
of February 2004, the Veteran had been seen twice for 
treatment of his right lower rib cage.

A March 2005 letter from Dr. M.B. stated that he continued to 
treat the Veteran every three months.  He had frequent flare-
ups of pain due to his fibromyalgia and was in the middle of 
a flare-up the last two prior visits.  A flare-up of pain 
lasts for about 8 weeks.  He has resorted to treating the 
Veteran with local lidocaine patches and narcotics and 
repeated trigger point injections.  He further noted that the 
Veteran was substantially limited by his fibromyalgia 
suffering on a regular basis requiring time consuming 
treatments and needing to take medications on a regular 
basis.  And that, his ability to work and enjoy other 
pursuits was substantially altered as a result of 
fibromyalgia.

An April 2005 statement from the Veteran's massage therapist 
reflects that the Veteran complained of fibromyalgia with 
pain all over his body.  She noted that the condition began 
in 1990 after he suffered whiplash from a car accident.  The 
Veteran received 11 treatments in 2004.  She further stated 
that the Veteran's condition has worsened despite treatment.

Private treatment records from Dr. M.G. dated from May 2005 
to June 2006 reflect numerous complaints and treatment for 
pain due to fibromyalgia.

A private treatment records from Dr. M.B. dated from January 
2006 to July 2006 reflect complaints of muscle pain and a 
diagnosis of and treatment for fibromyalgia, 
spondylolithesis, L3-L4, and myofascial pain.  In a January 
2006 record, the Veteran told the physician that he typically 
required trigger points and that he usually responded well.  
However, in the past several years the pain had not subsided 
in his lower back region.  He reported that he has temporary 
relief with exercise, but no prolonged relief with any 
treatment.  

An August 2006 lay statement from the Veteran's wife stated, 
in part, that the Veteran's fibromyalgia has steadily 
worsened and that his remission periods have become shorter.  
She also stated that the Veteran has been unable to maintain 
full-time employment.  (See also August 2006 statement from 
the Veteran's employer). 

Private treatment records from Dr. M.G. dated from June 2006 
to March 2007 reflect numerous complaints and treatment for 
pain due to fibromyalgia.

Washington VA Medical Center treatment records dated from 
June 2006 to January 2007 reflect numerous complaints and 
treatment for pain due to fibromyalgia, insomnia, numbness 
and tingling in his hands, and muscle spasms.

An August 2007 statement from the Veteran's massage therapist 
reflects that the Veteran received massage treatment to 
relieve chronic pain caused by fibromyalgia.  For the period 
from February 2004 to May 2007, the Veteran has received at 
least 26 treatments.  And, that due to her injuries she was 
unable to treat the Veteran as often as he needed this past 
year.  She also stated that the Veteran also received 
treatment from a chiropractor, neurologist, rheumatologist, 
chiropractor, physical therapist, and a regular internist 
with limited results.  She also stated that the Veteran had 
chronic/acute pain all over his body.  She noted that despite 
treatment, the Veteran's condition was worsening and 
affecting his quality of life.

The Veteran underwent another VA examination in April 2008.  
The Veteran told the VA examiner that he developed low back 
pain and arm pain in the 1980s.  He was diagnosed 
fibromyalgia and had been treated with manipulation, local 
injections, physical therapy, medication, and managed by a 
pain clinic.  He stated that his pain ranged from 3 out of 10 
to 7 to 8 out of 10 (10 being the worst).  The pain does not 
decrease until he receives an injection.  The pain affected 
his ability to sleep and caused fatigue.  The Veteran 
reported working 24 hours per week.  Upon physical 
examination, the Veteran was well-developed.  The Veteran was 
not wearing a brace, support belt, or other devices.  There 
was a left trapezius spasm, but no abnormal movement, 
tenderness, or guarding.  There were no warm or red areas on 
back or pain on motion or with repeated range of motion.  The 
Veteran was able to perform straight leg raising test to 60 
degrees with no radiation of pain described.  The 
neurological examination reflected normal posture/gait.  The 
Veteran was able to walk heel to toe and perform squatting 
without pain.  The cranial nerves and coordination were 
intact.  The Rhomberg's was negative.  Muscle strength was 
5/5.  Sensory deficit to light touch on the right lower 
extremity was 6/10 and 4/10 on the left lower extremity.  The 
examiner noted that the Veteran had a cervical spine injury 
from an automobile accident and that he reported pain in 
arms, hands, shoulders, lumbar region, and tingling in the 
right leg.  There was abnormal movement, spasm, pain on 
motion, and pain on repeated movement.  The Veteran was 
diagnosed with ongoing symptoms of fibromyalgia that were 
likely secondary to the spine injury.  However, the VA 
examiner noted that laboratory tests results do not show 
evidence of active disease.

In various lay statements and testimony, the Veteran has 
attested to the fact that he has near constant pain from his 
fibromyalgia.  (See April 2005 Hearing Transcript).  He also 
stated that he has to limit his physical therapy so that he 
does not exceed insurance coverage and that he utilized a 
massage therapist at his own expense because his symptoms 
were nearly constant and too widespread to only treat with 
physical therapy and trigger injections.  He further stated 
that the cortisone injections also have been spaced apart due 
to their long-term effect.  The Veteran further stated that 
he rarely has a pain free day (worse during a flare-up).  
(See August 2004 Form 9).

A September 2008 statement from the Veteran's employer noted 
that the Veteran has worked both full and part-time since 
1996 and that his hours were reduced in 2002 because of 
fibromyalgia (and at his doctor's request).  The employer has 
tried to increase the Veteran's workload, but this only 
resulted in increased sick leave.  His hours vary from 18 to 
36 hours per week and have proven incapable of maintaining 30 
hour work weeks.

The Veteran also submitted an article titled "Fibromyalgia 
Frontiers," which discussed myofascial pain due to trigger 
points that develop in skeletal muscle or its surrounding 
fascia.  The Board notes that medical treatise evidence can, 
in some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Board does not find this article highly probative as the 
article notes in the first paragraph that the trigger points 
to myofascial pain were not synonymous with the diagnosis of 
tender points of fibromyalgia.

In this case, the Board finds that the evidence of record 
shows that the Veteran currently has nearly constant, 
widespread pain, fatigue, and tenderness attributed to his 
fibromyalgia.  Treatment records reflects that he has trigger 
point injections consistently performed all over his body, 
namely to the right deltoid and right quadriceps, right 
lateral and medial epicondyle, left prepatellar bursa, left 
epicondyle, left deltoid, paraspinal musculature C6-C7, left 
shoulder, right shoulder, left costochondral margin, left 
sacroiliac joint, left knee, and right knee.  His 
fibromyalgia symptoms appear constant and refractory to 
therapy.  He receives physical therapy and massage therapy on 
a regular basis.  The medical evidence of record reflects 
that he has at least five flare-ups a year with each flare-up 
that lasts for about 8 weeks.  The pain is constant (daily), 
but worse during a flare-up.  Despite treatment with 
manipulation, local injections, physical therapy, and 
medication, the Veteran still suffers from pain on a daily 
basis.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence supports a 40 
percent rating for his fibromyalgia, the maximum evaluation 
possible under the Diagnostic Code.  38 C.F.R. § 4.7.

The Board finds that the Veteran's disability has been no 
more than 40 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.


ORDER

Entitlement to a 40 percent disability rating for 
fibromyalgia with sleep disturbance and depression is 
granted; subject to the provisions governing the award of 
monetary benefits.


REMAND

In his June 2002 claim, the Veteran related that he had to 
reduce his work hours due to his fibromyalgia.  A September 
2008 statement from the Veteran's employer noted that the 
Veteran has worked both full and part-time since 1996 and 
that his hours were reduced in 2002 because of fibromyalgia 
(and at his doctor's request).  The employer has tried to 
increase the Veteran's workload, but this only resulted in 
increased sick leave.  His hours vary from 18 to 36 hours per 
week and have proven incapable of maintaining 30 hour work 
weeks.  Such factors affecting the Veteran's employment 
status raised the issue of extraschedular consideration under 
38 C.F.R. §§ 3.321(b)(1) for fibromyalgia.

In order to give the Veteran every consideration with respect 
to the present appeal concerning the service-connected 
fibromyalgia, and to ensure full compliance with due process 
requirements in light f the holdings of the Court and the VA 
General Counsel, it is the opinion of the Board that 
additional development is warranted.


Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran and 
his representative of the elements of a 
claim for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) and permit the 
Veteran full opportunity to supplement 
the record as desired.
 
2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating 
for fibromyalgia pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, the case should be referred to 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
benefit sought on appeal remains adverse 
to the Veteran, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


